Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 1/4/2021 in which claims 1-3, 7, 9, 11, 13, 16, 20-21, 25-26, 28, 32, 34-35, 37-38 and 40-41 are presented for examination.

Claim Objections
2.	Claim 40 is objected to because of the following informalities: Claim 40 has been written to depend on cancelled claim 39.
          Appropriate corrections are required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 21, 25-26 and 41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohata et al., (US 2018/0222582), (hereinafter, Ohata). 
                       
Regarding claims 1 and 21, Ohata disclose a method/node of operation of a server for providing unlicensed drone User Equipment device (UE) (= drones) detection in a cellular communications network (= process for authentication station 2 to identify a group of drones, see [0077 and 0038-39]), comprising:
 receiving from a network node (= satellite 3 or device 14), a measurement report for a UE (= station 2 receives drone information from terminal 14, see [0073-74]; and satellite 3 transmits captured drones image data to the authentication station 2, see [0077]);
 predicting that the UE is an unlicensed drone UE based on the measurement report for the UE (= authentication station 2 compares the report information of the legitimate drone and flight state acquired from the satellite 3, and detects the legitimate drone from among the group of drones…station 2 detects illegitimate drone among the group of legitimate drones by analyzing the satellite picture and position of the legitimate drones, see [0082-0083]);
 and taking one or more actions upon predicting that the UE is an unlicensed drone UE (= authentication station 2 can output an identification result in response to a request from an external system or user terminal 14 at each acquisition of the drone identification, see [0083]).  

Regarding claim 2, as mentioned in claim 1, Ohata discloses the method, wherein the measurement report is a measurement report for a UE session of the UE (see, [0083 and 0096]).  

Regarding claim 9, as mentioned in claim 1, Ohata discloses the method, wherein the measurement report comprises one or more measurements for the UE that can be used by the server when predicting that the UE is an unlicensed drone UE (see, [0083 and 0096]).  

Regarding claim 11, as mentioned in claim 1, Ohata discloses the method, wherein taking one or more actions comprises signaling, to another node, one or more actions to be taken with respect to the UE, and wherein the other node is the network node from which the measurement report was received (= station 2 output identification result in response to a request from an external system or terminal 14 see, [0083]).  

Regarding claims 25 and 41, Ohata discloses a method/node of operation of a network node (= satellite 3) for providing unlicensed drone User Equipment device (UE) detection in a cellular communications network (= process for authentication station 2 to identify a group of drones, see [0077 and 0038-39]),, comprising:
 sending to a server, a measurement report for a UE (= station 2 receives drone information from terminal 14, see [0073-74]; and satellite 3 transmits captured drones image data to the authentication station 2, see [0077]), the measurement report comprising information that relates to whether the UE is an (= authentication station 2 compares the report information of the legitimate drone and flight state acquired from the satellite 3, and detects the legitimate drone from among the group of drones…station 2 detects illegitimate drone among the group of legitimate drones by analyzing the satellite picture and position of the legitimate drones, see [0082-0083]).

Regarding claim 26, as mentioned in claim 25, Ohata discloses that the method further comprising: receiving, from the server, signaling that indicates that the UE is an unlicensed drone UE, and wherein the signaling comprises an indication of one or more actions to be taken with respect to the UE (= station 2 output identification result in response to a request from an external system or terminal 14 see, [0083]).  

Allowable Subject Matter
4.	Claims 3, 7, 13, 16, 20, 28, 32, 34-35, 37-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
                                             CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
   a.    Trundle et al., (US 2017/0092138) teaches drone detection system
Chan et al., (US 2018/0039838) teaches system and method for monitoring unmanned vehicles.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.